DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 05/24/21.
Claims 1-4, 6, 7, 9, 11, and 13 are amended;
Claims 14-20 are newly added; and
Claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments with respect to claims 14 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nunoue et al. (US Patent 6,316,785 B1) in view of Masui et al. (US PG Pub 2008/0002748 A1).
Regarding claim 14, Nunoue discloses a light emitter (FIG. 5, col. 6 lines 32-51) comprising: 
a substrate (300, FIG. 5);
a first semiconductor layer (305, FIG. 5) having a first conductivity type (n-type); 
a second semiconductor layer (309, FIG. 5) having a second conductivity type (p-type) different from the first conductivity type;
a light emitting layer (307, FIG. 5) provided between the first semiconductor layer and the second semiconductor layer (307 is positioned between 305/309, FIG. 5), the light emitting layer being configured to emit light when current is injected into the light emitting layer (it’s well known in the art that a light emitting layer emits light when current is injected); and
a third semiconductor layer (302, FIG. 5) provided between the substrate and the first semiconductor layer (302 is positioned between 300/305, FIG. 5),
wherein the first semiconductor layer is provided between the third semiconductor layer and the light emitting layer (305 is positioned between 302/307, FIG. 5),

the protruding/recessed structure includes a plurality of columnar portions protruding along a layering direction in which the first semiconductor layer and the light emitting layer are layered (the protrusions include a plurality of columnar portions protruding along a layering direction or a vertical direction, FIG. 5), and
the plurality of columnar portions are coupled to the first semiconductor layer (the protrusions of 302 are at least optically coupled to 305 as light emitted from the light emitting layer gets reflected between the protrusions and 305, FIG. 5).
Nunoue does not disclose the third semiconductor layer having the second conductivity type.
The Examiner notes that doping a semiconductor layer with a dopant (i.e. n-type or p-type) to change its electrical or optical property is considered well known in the art and it only involves routine skill in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dope the third semiconductor layer of Nunoue with the second conductivity type (the p-type) in order to obtain desired electrical or optical property of the third semiconductor layer.
Nunoue does not disclose a height along the layering direction of each of the plurality of columnar portions is larger than a width along a first direction of each of the plurality of columnar portions, and the first direction is perpendicular to the layering direction.
Masui discloses a nitride semiconductor laser (10, FIGS. 1a-b) comprising a diffraction grating (24, FIG. 1b) including a plurality of columnar or raised portions (24a, FIG. 3) and recessed portions (24b, FIG. 3), wherein a height (H, FIG. 3) along the layering direction (a vertical direction) of each of the plurality of columnar portions is larger than a width (A, FIG. 3) along a first direction (a horizontal direction) of each of the plurality of columnar portions (H>A since H=100 nm and A=40 nm, [0090]), and the first direction is perpendicular to the layering direction (the layering direction is perpendicular to the horizontal direction, FIG. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the height and the width of the plurality of columnar portions of Nunoue with the height being larger than the width as taught by Masui in order to increase the refractive index differential in the diffraction grating and to lower the threshold current ([0020] of Masui).
Regarding claim 19, Nunoue discloses a space is provided between adjacent two columnar portions of the plurality of columnar portions along the first direction (a space or a recess is formed horizontally between two adjacent raised portions 24a, FIG. 3).
Allowable Subject Matter
Claims 1-13 are allowed.
Claims 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 and 8-13
The cited prior art fails to disclose or suggest “leakage of the current from the light emitting layer through the first semiconductor layer into the third semiconductor layer is prevented by the third potential applied via the third electrode and a PN junction between the first semiconductor layer and the third semiconductor layer” in combination with the rest of the limitations as recited in claim 1. In particular, Nunoue merely discloses the electrode (313, FIG. 5) for electrically coupling to the semiconductor layer (302, FIG. 5) comprising the protruding/recessed structure (FIG. 5); and Asada merely discloses applying current (via 12, FIG. 1) to three different semiconductor layers (102/150/101, FIG. 1) via three different electrodes (122/159/121, FIG. 1); however, neither Nunoue nor Asada disclose nor suggest preventing leakage current from the first semiconductor layer to the third semiconductor layer by applying current to the third semiconductor layer through the third electrode. Therefore, claim 1 is allowable over the cited prior art and dependent claims 2-6 and 8-13 are also allowable as they directly or indirectly depend on claim 1.
Claim 7
The cited prior art fails to disclose or suggest “leakage of the current from the light emitting layer through the first semiconductor layer into the third semiconductor layer is prevented by the third potential applied via the third electrode and a PN junction between the first semiconductor layer and the third semiconductor layer” in combination with the rest of the limitations as recited in claim 7 for the same reasons with respect to claim 1 above.
Claims 15-18 and 20
The cited prior art fails to disclose or suggest “leakage of the current from the light emitting layer through the first semiconductor layer into the third semiconductor layer is prevented by the third potential applied via the third electrode and a PN junction between the first semiconductor layer and the third semiconductor layer” in combination with the rest of the limitations as recited in claim 15 for the same reasons with respect to claim 1 above. Dependent claims 16-18 and 20 are also allowable as they directly depend on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828